Title: Circular to Foreign Ministers in the United States, 13 February 1793
From: Jefferson, Thomas
To: Foreign Ministers



Sir
Philadelphia Feby. 13. 1793.

The House of Representatives having referred to me to Report to them, the nature and extent of the privileges and restrictions on the Commerce of the united States with foreign nations, I have accordingly prepared a Report on that subject. Being particularly anxious that it may be exact in matters of fact, I take the liberty of putting into your hands, privately and informally, an extract of such as relate to our commerce with your nation in hopes that if you can either enlarge or correct them you will do me that favor. It is safer to suppress an error in its first conception, than to trust to any after correction; and a confidence in your sincere desire to communicate or to reestablish any truths which may contribute to a perfect understanding between our two nations, has induced me to make the present request. I wish it had been in my power to have done this sooner and thereby have obtained the benefit of your having more time to contemplate it: but circumstances have retarded the entire completion of the report till  the Congress is approaching its end, which will oblige me to give it in within three or four days. I am with great and sincere esteem Sir Your most obedient & most humble Servant

Th: Jefferson


P.S. The Report having been prepared before the late diminution of the duties on our tobacco, that circumstance will be noted in the letter which will cover the Report.

